DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
The application has been amended as follows: 
Claim 5.  The computer of claim -4-1
Claim 15 should read: The computer of claim -11

Allowable Subject Matter
Claims 1-3, 5-13, 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose a computer and method comprising a processor; and a memory, the memory including instructions to be executed by the processor to: detect a moving object in video stream data based on determining an eccentricity map and determining a foreground mask based on thresholding the eccentricity map; determine a magnitude and direction of motion of the moving object; transform the magnitude and direction to global coordinates; and operate a vehicle based on the transformed magnitude and direction as disclosed in independent claims 1 and 11; and corresponding dependent claims 2-3, 5-10, 12-13, 15-22.
Any comments considered necessary by applicant must be submitted no later 5than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661